DETAILED ACTION

Response to Arguments
35 USC § 112(a)
Applicant’s arguments, filed 03/16/2021, with respect to the rejection(s) of claim(s) 33, 40, 47, 54 under section 112(a) new matter have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new amendments.

35 USC § 112(b)
Applicant’s arguments, filed 03/16/2021, with respect to section 112(b) have been fully considered and are persuasive.  The section 112(b) rejection of claims 33, 40, 47, 54 has been withdrawn. 

35 USC § 103
Applicant’s arguments with respect to claim(s) 33, 40, 47, 54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33, 34, 38-41, 45-48, 52-55, 59, 60 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 33, 40, 47, 54 have been amended to state:
“wherein, in case that the transmission mode is one of a transmission mode 9 or transmission mode 10, the maximum number of layers is determined by a number that is smaller between (a) a number of first antenna ports indicated by the BS, and (b) a number of layers associated with the supported band combination for a frequency band in a band combination corresponding to the serving cell among the MIMO capabilities indicated by the supported band combination information, and wherein, in case that the transmission mode is neither the transmission mode 9 nor the transmission mode 10, the maximum number of layers is determined based on the number of layers associated with the UE category information.”


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim 33, 40, 47, 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okubo (US-20120307648) in view of Kim (US-20120184281), Tan (US-20120195213), Gerstenbergen (US-20130095816).
As to claim 33, 40, 47, 54: Okubo teaches a method performed by a user equipment (UE) in a wireless communication system … , the method comprising: transmitting, to a base station (BS), capability information of the UE including UE category1 information UE ([0098, 99]: “UE reports category information to BS by the PUSCH”) … ; … ; identifying, by the UE, a number of bits for a rank indication (RI) of a serving cell based on a maximum number of layers (fig.3, fig.4, [0097, 0098]: “the maximum number of layers supported for spatial multiplexing is information related to the RI.  When value of this column is 4, the RI takes the value of 1, 2, 3, or 4.  When the value of this column is 2, the RI takes the value of 1 or 2”); and transmitting, by the UE, the RI generated by using the identified number of bits on (fig.3 and [0101]: UE generates RI using already known bit number, which is based on the category information and the number of antennas for the BS, and transmit to BS), wherein, … , the maximum number of layers is determined by a number that is smaller between (a) a number of first antenna ports indicated by the BS, and (b) a number of layers ([0016, 17, 88, 101, 111]: “the UE determines the bit number expressing RI based on category info of the UE and the number of antennas of the BS”; UE belongs to category 5, BS has 4 antennas, thus both UE and BS can only perform up to rank-4 communications; wherein category info is intrinsically linked to number of layers) … , and wherein, … , the maximum number of layers is determined based on the number of layers associated with the UE category information ([0016, 17, 88, 101, 111]: “the UE determines the bit number expressing RI based on category info of the UE and the number of antennas of the BS”; UE belongs to category 5, BS has 4 antennas, thus both UE and BS can only perform up to rank-4 communications; wherein category info is intrinsically linked to number of layers).
Okubo may not explicitly teach supporting a carrier aggregation (CA) in which the UE is capable of using one or more band combinations each comprising a plurality of frequency bands … and supported band combination information, the supported band combination information indicating a plurality of multiple input multiple output (MIMO) capabilities2 corresponding to a plurality of band combinations … associated with the supported band combination for a frequency band in a band combination corresponding to the serving cell among the MIMO capabilities indicated by (abstract: carrier aggregation) … and supported band combination information, the supported band combination information indicating a plurality of multiple input multiple output (MIMO) capabilities3 corresponding to a plurality of band combinations (fig.10, 1045, [0025, 117-128, 134]: UE reports number of layers, i.e. MIMO capabilities, in first info and second info to ENB; fig.4 and [0057, 0058, 0064, 0065, 125, 134]: number of layers corresponding to each supportable band combination) … associated with the supported band combination for a frequency band in a band combination corresponding to the serving cell among the MIMO capabilities indicated by the supported band combination information ([119-128]: first information indicates number of layers for all the band combination, second information indicates number of layers that can support MIMO on corresponding band combination most efficiently per band in the band combination information).
Thus, it would have been obvious to one of ordinary skill in the art to implement MIMO capabilities for each band combination, taught by Kim, into the LTE communication system, taught by Okubo, in order to implement a pre-existing aspect of a communication protocol and apprise the UE of transmission configurations and enable communication for the user. In addition it would have been obvious to combine Kim and Okubo in a known manner to obtain predictable results as the 
Okubo may not explicitly teach obtaining, by the UE, information on a transmission mode configured to the UE … in case that the transmission mode is neither the transmission mode 9 nor the transmission mode 10.  -However, Tan teaches obtaining, by the UE, information on a transmission mode configured to the UE ([0068-70, 121]: UE determines RI and reports RI to base station in transmission mode 4) … in case that the transmission mode is neither the transmission mode 9 nor the transmission mode 10 ([0068-70, 121]: UE repeats process of determining RI and reports RI to base station in transmission mode 3; wherein the specific steps for determining the RI based on antenna ports and number of layers is already taught by Okubo).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining and reporting the RI when a TM is in effect, taught by Tan, into the LTE communication system, taught by Okubo, in order to implement the LTE protocol and enable communication between the UE and ENB. In addition it would have been obvious to combine Tan and Okubo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  In LTE there will always be a transmit mode operative for the UE and to explicitly state this limitation would amount to a tautology.
Okubo may not explicitly teach in case that the transmission mode is one of a transmission mode 9 or transmission mode 10.  However, Gerstenbergen teaches in ([0043, 100]: LTE Advance, LTE release 10 and transmission mode 9; fig.7d, 701d, [0050, 56, 91, 104, 112, 122, 159]: BS learns UE category range supported for DL/UL, wherein DL/UL is by definition a subset band of the wider frequency band combination; [0048, 50]: UE categories supporting aggregation of multiple component carriers / MIMO layers per frequency band combination; [0049]: UE “informs BS per frequency band combination about the supported number of supported MIMO layers in UL and DL and number of supported aggregated component carriers”).
Thus, it would have been obvious to one of ordinary skill in the art to implement per frequency band combination about MIMO capability supported, taught by Gerstenbergen, into the LTE system, taught by Okubo, in order to enable UE communications. In addition it would have been obvious to combine Gerstenbergen and Okubo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	Dependent Claims
Claim 34, 38, 41, 45, 48, 52, 55, 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okubo (US-20120307648) in view of Kim (US-20120184281), Tan (US-20120195213), Gerstenbergen (US-20130095816).
As to claim 34, 41, 48, 55: Okubo teaches the method of claim 33, 40, 47, 54.
([0043, 100]: LTE Advance, LTE release 10 and transmission mode 9; fig.7d, 701d, [0050, 56, 91, 104, 112, 122, 159]: BS learns UE category range supported for DL/UL, wherein DL/UL is by definition a subset band of the wider frequency band combination; [0048, 50]: UE categories supporting aggregation of multiple component carriers / MIMO layers per frequency band combination; [0049]: UE “informs BS per frequency band combination about the supported number of supported MIMO layers in UL and DL and number of supported aggregated component carriers”).
Thus, it would have been obvious to one of ordinary skill in the art to implement per frequency band combination about MIMO capability supported, taught by Gerstenbergen, into the LTE system, taught by Okubo, in order to enable UE communications. In addition it would have been obvious to combine Gerstenbergen and Okubo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Okubo may not explicitly teach supports the MIMO capabilities corresponding to the plurality of band combinations.  However, Kim teaches supports the MIMO capabilities corresponding to the plurality of band combinations ([119-128]: first information indicates number of layers for all the band combination, second information indicates number of layers that can support MIMO on corresponding band combination most efficiently per band in the band combination information).


As to claim 38, 45, 52, 59: Okubo teaches the method of claim 33, 40, 47, 54, wherein, … , the maximum number of layers is determined by a number that is smaller between the number of antenna ports and the number of layers associated with the UE category information ([0016, 17, 88, 101, 111]: “the UE determines the bit number expressing RI based on category info of the UE and the number of antennas of the BS”; UE belongs to category 5, BS has 4 antennas, thus both UE and BS can only perform up to rank-4 communications; wherein category info is intrinsically linked to number of layers).
Okubo may not explicitly teach in case that the transmission mode is neither the transmission mode 9 nor the transmission mode 10.  However, Tan teaches in case that the transmission mode is neither the transmission mode 9 nor the transmission mode 10 ([0068-70, 121]: UE repeats process of determining RI and reports RI to base station in transmission mode 3; wherein the specific steps for determining the RI based on antenna ports and number of layers is already taught by Okubo).
.

Claim 39, 46, 53, 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okubo (US-20120307648), Kim (US-20120184281), Tan (US-20120195213), Gerstenbergen (US-20130095816) in view of Imamura (US-20100034152).
As to claim 39, 46, 53, 60: Okubo teaches the method of claim 33, 40, 47, 54, 
Okubo may not explicitly teach wherein at least one of the capability information, the information on the transmission mode, and the information on the number of antenna ports is received via a radio resource control (RRC) message.  However, Imamura teaches wherein at least one of the capability information, the information on the transmission mode, and the information on the number of antenna ports is received via a radio resource control (RRC) message ([0067]: transmission mode of the UE is configured by eNB via RRC signaling).
([0067]). In addition it would have been obvious to combine Okubo and Imamura in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “UE category is an index indicating combination of parameters that define UL and DL capabilities of the UE” as per original spec [0379-380], TABLE 9.  This may also include the number of layers.
        2 “MIMO capability is the number of MIMO layers” as per applicant.
        3 “MIMO capability is the number of MIMO layers” as per applicant.